DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT
                               July Term 2014

                              JOHN D. BRICK,
                                Appellant,

                                     v.

                         STATE OF FLORIDA,
                              Appellee.

                              No. 4D14-1313

                           [August 20, 2014]

   Appeal of order denying rule 3.850 motion from the Circuit Court for
the Seventeenth Judicial Circuit, Broward County; Barbara McCarthy,
Judge; L.T. Case No. 09-186 CF10A.

   John D. Brick, South Bay, pro se.

   Pamela Jo Bondi, Attorney General, Tallahassee, and Mark J. Hamel,
Assistant Attorney General, West Palm Beach, for appellee.

PER CURIAM.

   We reverse the trial court’s order which summarily denied appellant’s
rule 3.850 motion for postconviction relief without ordering a response,
without attachments, and without explanation. The State in this appeal
concedes that although the motion was facially insufficient, the trial
court should have dismissed the motion with leave to amend. See Fla. R.
Crim. P. 3.850(f)(2); Spera v. State, 971 So. 2d 754, 761 (Fla. 2007). We
agree and remand this matter for further proceedings consistent with
rule 3.850(f)(2).

   Reversed and Remanded.

DAMOORGIAN, C.J., MAY and CONNER, JJ., concur.


                          *          *          *

   Not final until disposition of timely filed motion for rehearing.